Title: To Thomas Jefferson from Caesar Augustus Rodney, 10 May 1807
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                                                
                            Honored & Dear Sir,
                            Wilmington May 10th. 1807
                        

                        I received by the last mail your favor of the 1st inst. returning to me the letters from my father. I now enclose you another from him of a subsequent date, which shews the weakness. folly & wickedness of Burr & his partizans.
                  I feel very confident now that we shall have ample evidence to pronounce intent for Treason agt. Burr & Blennerhasset at the ensuing Court. I think an intelligent & impartial Grand jury cannot avoid it. The witnesses for Mr.  alone will I think close the only gap in our case & bring it within the Justices own rule. Some of their depositions have been taken by Mr. Jackson whom we appointed to attend to this business, have been this moment received. I think they contain ground for committing Burr for treason. I shall set off for Philada. where he now is, & consult the District Attorney there on the subject. The only question with me is, whether, as the depositions taken at Manitto  of this are taken before a judge whose commission is only certified under the County seal, & now taken on the Virginia side; have no authentication. The judge will notice them. at Richmond (for which they were intended) the first would have been received because according to usage & practice, & the last could have been duly authenticated at that place. I wish Burr was in Delaware, as I know Bedford would commit him without Bail & order him removed to Richmond for trial.
                  No exertions have been spared to procure the attendance of all the witnesses at the Court, which the time allowed. I do trust  Gl. Wilkinson & [such] as he can bring me will be there in time. I have written to Mr. Kay to have that business delayed for ten days or two weeks should they not reach there  by the 22d. inst. I fear Ashley is such a Liar that he will not hesitate to perjure himself. We can have him on the principal trial however. The safety peace & happiness of the Country demand that examples should be made of  Burr, Blennerhasset & Dayton & I shall use every effort in my power to bring them to justice. Adairs wants notice in due season 
                  I remain Dear Sir, Your Very Sincerely & Affectionately
                        
                            C A Rodney
                     
                        
                    
                     P.S My object in requesting Mr. Jackson to hasten our Depositions in due form, to prove the armed [operations] with C. J. Marshall’s rule, was to inable Mr. Kay to procure a commitment for treason previous to the Court. It seemed to be the opinion of some of our friends, that tho’ Burr would remain sometime at Richmond he would leave it before the Court came on. Such has been the event & I think it is very equivocal whether he will return or not; but if in my power I will take care to secure him.
                     I observe you mention, that you will return to the seat of Government by the 16th. inst. & state that the case of the Marshall & District attornies of the Territories will have to be considered: I contemplated being at Washington on the 10th. of june, after the Circuit Court for this District is over, in which I am retained by the States, to assure the case of our old P[owhow]taries the Persons who claim all the vacant land quit rents &c. I hold it my bounden duty, however in the office, with which you have honored me, to make every other consideration yield & every other business give place to any task that you assign me. If you wish me to meet you sooner than the 10th. of june be so good as to inform me.  
                  
               